                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-8521 FMO (PLAx)                                   Date   January 2, 2020
 Title           Marcella Arellano, et al. v. TJs Cycle Sales and Service, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                   Cheryl Wynn                                           None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Dismissal Re: Lack of
                         Prosecution


       The court, on its own motion, orders the Third-Party Plaintiff to show cause in writing on
or before January 15, 2020, why the Third-Party Complaint should not be dismissed as to the
following defendant for lack of prosecution. Pursuant to Fed. R. Civ. P. 78(b), the court finds that
this matter is appropriate for submission without oral argument. The Order to Show Cause will
stand submitted upon the filing of:

X        Proof of service of summons and complaint upon the following Third-Party Defendant:
         Speed & Strength, Inc.

X        An answer by the following Third-Party Defendant:
         Speed & Strength, Inc.

on or before the date indicated above. Failure to file a timely response to this Order to Show
Cause shall result in the action or the above defendant(s) being dismissed for lack of prosecution
and for failure to comply with the orders of the court. See Local Rule 41; Fed. R. Civ. P. 4 &
41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).

                                                                                  00      :     00

                                                         Initials of Preparer            cw




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
